Citation Nr: 1233489	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee, post operative arthritis, limitation of motion. 

2.  Entitlement to an initial evaluation in excess of 20 percent for left knee instability, associated with osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active service from December 1978 to June 1983, from May 7, 1985, to January 26, 1989, and from January 28, 1989, to January 1, 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for left knee instability, associated with osteoarthritis, left knee, with an initial evaluation of 10 percent; and continued the 10 percent evaluation of the left knee osteoarthritis, limitation of motion. 

In her February 2007 Substantive Appeal, the Veteran requested a Board hearing, which was to be held at the RO.  In October 2009, the Veteran submitted a written waiver of that hearing.  The request for a hearing is deemed withdrawn. 

By a June 2012 rating decision, the Appeals Management Center (AMC) increased the initial evaluation assigned to the Veteran's left knee instability, associated with osteoarthritis, left knee, to 20 percent.

Most recently, in July 2011, the Board remanded the Veteran's claims for increased evaluations for left knee instability and left knee osteoarthritis limitation of motion to RO via the AMC in Washington, DC.  Unfortunately, the Board finds that further development is necessary to decide the Veteran's claims so the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required. 


REMAND

By way of background, in May 1996, the RO granted service connection for osteoarthritis of the left knee and rated such at 10 percent under the diagnostic codes contemplating arthritis and limitation of flexion of the leg, DC 5010-5260.  38 C.F.R. § 4.71a, DCs 5010-5260 (2011).  In May 2005, the Veteran filed a claim for an increased rating for her left knee disability.  In January 2006, the RO granted a separate 10 percent rating for instability of the left knee under the diagnostic code for instability, but continued the existing 10 percent rating for limitation of flexion of the left knee.  38 C.F.R. § 4.71a, DC 5257 (2011).  The Veteran appealed for higher ratings for the limitation of motion and instability.  In June 2012, the AMC increased the initial evaluation assigned to the Veteran's instability of the left knee to 20 percent.  

In its July 2011 remand, the Board found that the medical findings contained in the Veteran's VA examinations of record required further clarification and remanded the claims.  The Board now finds that there has not been substantial compliance with the July 2011 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board, in July 2011, sought a medical opinion that sufficiently addressed the Veteran's additional limitation of motion of the left knee on flare-ups and/or repetitive motion, as to both extension and flexion.  The VA examiner, in October 2005, reported that the Veteran had range of motion of her left knee from 0 degrees of extension to 115 degrees of flexion and that he would expect additional loss of motion of the left knee of 20-25 degrees due to pain on flare-ups.  The VA examiner, in December 2008, reported that the Veteran had range of motion from 0 degrees of extension to 95 degrees of flexion, with no decrease in range of motion on repetitive testing; and opined that the Veteran would have an additional 5-10 degrees of loss of range of motion above and beyond her baseline during a painful flare-up episode.  The VA examiner, in April 2009, reported that the Veteran had range of motion from 0 degrees of extension to 120 degrees of flexion, and that he would expect a loss of 10 to 15 degrees of her overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares.  

Thus, the previous VA examiners, in October 2005, December 2008 and April 2009, did not specifically report if the additional limitation of motion anticipated or demonstrated involved extension or flexion of the left knee, or both.  Such is significant, as VA's General Counsel has held that separate ratings may be assigned for limitation of flexion and extension of the same knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007). 

Further, the Board sought a medical opinion that sufficiently addressed the Veteran's increased instability on flare-ups.  The Board found that previous VA examiners in October 2005 and December 2008 reported increased instability on flare-ups, but failed to give any indication of the severity of that instability such as slight, moderate or severe.  Such is significant, as the diagnostic code contemplating instability provides ratings for "slight," "moderate," and "severe" instability, but do not define such.  38 C.F.R. § 4.71a, DC 5257.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011). 

On VA examination in August 2011, subsequent to review of the claims file and clinical evaluation, the examiner noted that previous VA examiners had mentioned loss of range of motion with flare-ups and that such had not been clarified as to which motion would be lost.  He further noted that this issue had been complicating the rating of the Veteran's service-connected left knee disability.  He reported that the Veteran currently demonstrated motion from 0 degrees of extension to 90 degrees of flexion, with pain at 70 degrees; and opined that with flare-ups, he anticipated her losing 20 degrees of flexion.  He further opined that her valgus deformity created lateral instability of the knee of a moderate nature.

The examiner provided a sufficient opinion as to the severity of the Veteran's instability of the left knee.  However, while the examiner commented upon the previous VA examiners' failure to attribute the loss of range of motion with flare-ups to either flexion or extension, and commented upon the fact that such was complicating the issue of rating the Veteran's service-connected left knee disability, he did not acknowledge the Board's July 2011 remand directive to reconcile the previous VA examination reports.  In essence, the Board directed the examiner, to the extent possible, to reconcile the findings recorded on previous VA examinations, and determine whether the opinions as to the additional loss of range of motion pertained to additional loss of extension and/or additional loss of flexion.  He did not acknowledge the Board's directive, attempt to reconcile the opinions, or state that to reconcile such was impossible or required mere speculation.  Stegall, 11 Vet. App. 268.

Finally, the Board observes that the most recent VA treatment records associated with the claims file are dated in March 2011.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Portland, Oregon, dated from March 2011 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Thereafter, forward the claims file to the examiner who conducted the August 2011 VA examination.  If the examiner who performed the August 2011 VA examination, or a suitable substitute, is not available, schedule the Veteran for another appropriate examination and have that examiner address the Board's questions.

The examiner is requested to review the previous VA examination reports and render his or her own opinion as to the following: 

(a)  Whether the Veteran's additional loss of motion of the left knee of 20-25 degrees due to pain on flare-ups, as noted on VA examination in October 2005, pertains to her left knee flexion or extension.

(b)  Whether the additional 5-10 degrees of loss of motion above and beyond the Veteran's baseline during a painful flare-up episode, as noted on VA examination in December 2008, pertains to her left knee flexion or extension.

(c)  Whether the loss of 10 to 15 degrees of the Veteran's overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares, as noted on VA examination in April 2009, pertains to her left knee flexion to extension.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the pertinent medical and other history.  The examiner must also record that the claims file has been reviewed.  Advise the Veteran that failure to report for an examination, if scheduled, without good cause, may have adverse consequences on her claims. 

3.  Ensure that all directives in this remand have been accomplished, to include review of any VA opinions obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard. 

4.  Then readjudicate the Veteran's claims in light of any additional evidence obtained. If the claims are not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit written or other argument in response before returning the claims file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


